PER CURIAM.
The trial court sentenced the appellant to probation for one count of third degree grand theft and ordered her to pay, among other amounts which she does not challenge, $100 for costs of prosecution pursuant to section 939.01, Florida Statutes (1993), and $100 to the Court Improvement Fund. We reverse because we agree with the appellant that imposing these two items was error.
We strike the assessment for the Court Improvement Fund because there is no statutory basis for this cost. Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995). We also strike the cost of prosecution assessment because the state neither requested this cost nor documented any amount. Golden v. State, 667 So.2d 933 (Fla. 2d DCA 1996).
DANAHY, A.C.J., and LAZZARA and WHATLEY, JJ., concur.